Not For Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit


No. 03-2115

                        HERBERT D. BERKSON,

                         Plaintiff, Appellant,

                                      v.

          UNITED STATES DEPARTMENT OF JUSTICE, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF MASSACHUSETTS

              [Hon. Rya W. Zobel, U.S. District Judge]


                                   Before

                      Torruella, Circuit Judge,
                    Stahl, Senior Circuit Judge,
                     and Lynch, Circuit Judge.



     Herbert D. Berkson on brief pro se.
     Gina Y. Walcott-Torres, United States Attorneys Office, on
appellees' Motion to Dismiss Appeal or for Summary Disposition.


                               July 9, 2004
     Per Curiam. Herbert D. Berkson, appeals the district court’s

dismissal of his complaint alleging a cause of action under the

Federal Tort Claims Act.

     This appeal is dismissed as wholly without merit.    Petitioner

fails to explain “how or why” the dismissal was “at odds with . .

. governing law” on any ground.    See Ryan v. Royal Ins. Co. of Am.,

916 F.2d 731, 734 (1st Cir. 1990); Blake v. Pellegrino, 329 F.3d

43, 50 (1st Cir. 2003); Acevedo-Garcia v. Monroig, 351 F.3d 547,

561 (1st Cir. 2003).    Furthermore, the district court properly

dismissed Petitioner’s complaint for the reasons stated in its

Order.

     Dismissed with prejudice. Local R. 27(c).




                                  -2-